Citation Nr: 0427648	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches due to 
trauma from a motor vehicle accident.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an initial disability rating greater than 
10 percent for degenerative joint disease (DJD) of the lumbar 
spine.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from July 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2001 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

The RO denied service connection for headaches, PTSD, and a 
back disorder in a September 2000 rating decision, finding 
each claim to be not well grounded.  Subsequently, the RO 
readjudicated each claim pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), again denying each claim, in a July 2001 rating 
decision, which the veteran appealed.  In a January 2004 
rating decision, the RO granted service connection for DJD of 
the lumbar spine, resolving that service connection issue in 
the veteran's favor, such that it is not currently before the 
Board.  However, the veteran perfected an appeal of that 
decision with respect to the disability rating assigned.  
Therefore, the claim for an increased initial disability 
rating, as well as the two remaining service connection 
issues, is properly before the Board.  

The issue of an increased initial disability rating for DJD 
of the lumbar spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a current diagnosis of 
chronic disability from headaches.  

3.  There is no competent evidence of a current diagnosis of 
PTSD.    
CONCLUSIONS OF LAW

1.  Service connection for headaches due to trauma from a 
motor vehicle accident is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).    

2.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA eliminated the requirement for a well-grounded 
claim, enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letters dated in April 2001 and June 2003, the RO 
explained the evidence needed to substantiate his service 
connection claims and advised the veteran of the evidence VA 
was responsible for getting, what evidence it would attempt 
to obtain on his behalf, and what information or evidence he 
was required to provide.  The Board finds that these letters 
satisfy the notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO readjudicated claims 
previously denied as not well grounded as required by the 
VCAA.  It's initial VCAA notice letter was issued in April 
2001, prior to the adverse determination in July 2001, which 
is the basis of this appeal.  The Board therefore finds no 
conflict with Pelegrini.  Although the June 2003 VCAA 
supplements and clarifies the earlier correspondence, there 
is no allegation or showing of prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although the VCAA notice letters to the veteran 
do not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  The letters 
specifically identified certain evidence that the RO would 
secure.  They also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letters ask the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records and records of VA medical 
treatment.  Pursuant to the veteran's authorization, in 
September 2003, the RO requested medical records from the 
veteran's private physician.  In October 2003, it received a 
response in the form of a statement that summarized the 
veteran's treatment; no medical records were included.  
However, the Board observes that the statement does not refer 
to any diagnosis of or treatment for a disorder addressed in 
this decision.  Therefore, there is no indication that 
issuing a second request for such records would yield any 
benefit to the veteran.  Finally, the Board notes that the 
September 2004 statement from the veteran's representative 
essentially argues that, pursuant to the VCAA, VA 
examinations are needed for the purpose of determining the 
nature and etiology of the headaches and PTSD at issue here.  
The Board acknowledges that the duty to assist under the VCAA 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. 
§ 5103A(d).  As discussed in detail, below, the Board finds 
that the evidence needed to trigger such a duty to assist is 
not present here, such that a remand for an examination or 
opinion is not in order.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
Therefore, the Board is satisfied that the duty to assist in 
this appeal has been met.  38 U.S.C.A. § 5103A.  
 
Analysis

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's July 1998 claim asserts that he suffers from 
headaches due to trauma from a motor vehicle accident that 
occurred in service.  He also alleged that he had PTSD 
associated with experiences he had in Vietnam.  However, the 
first requirement for a service connection claim is competent 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See 
38 C.F.R. § 3.304(f) (service connection for PTSD 
specifically requires a diagnosis of the disorder).  In this 
case, review of the claims folder fails to disclose any 
competent evidence of a current diagnosis of any chronic 
disability from headaches.  Current VA outpatient treatment 
records are negative for complaint, treatment, or diagnosis 
of headaches.  A private medical record dated in September 
1985 indicating that the veteran complained of headaches at 
that time does not provide a diagnosis of chronic headache 
disability and is, in any event, too remote to establish the 
existence of a current disability.  Similarly, there is no 
competent evidence of any current diagnosis of PTSD.  VA 
outpatient notes dated in December 2000 reflect the veteran's 
report of bad dreams that he felt were related to his 
military experiences.  Although he was referred for 
evaluation for possible PTSD, he failed to report for the 
intake assessment.  

The veteran has clearly expressed his belief that he has a 
headache disorder and PTSD as a result of incidents during 
active service.  However, his personal, lay opinion as to the 
appropriate diagnoses and etiology of his alleged disorders 
is not competent evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  In the absence of competent evidence of a 
current disability, service connection may not be granted in 
either claim.  Therefore, the Board finds that the 
preponderance of the evidence is against service connection 
for headaches due to trauma from a motor vehicle accident and 
for PTSD.  38 U.S.C.A. § 5107(b).     


ORDER

Service connection for headaches due to trauma from a motor 
vehicle accident is denied.   

Service connection for PTSD is denied.    




REMAND

The veteran appealed the initial 10 percent disability rating 
assigned for his service-connected DJD of the lumbar spine.  
Review of the claims folder reveals that the veteran was 
afforded a VA orthopedic examination in October 2003.  
However, the examination report does not include pertinent 
findings necessary for a proper evaluation of the disability, 
to include an assessment of functional loss and disability 
from arthritis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
VAOPGCPREC 9-98; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board acknowledges the examination was apparently sought 
in order to determine the etiology of the veteran's lumbar 
spine disorder, rather than its severity.  In any event, if 
an examination report does not contain sufficient detail, it 
must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2.  The Board is prohibited from relying on its 
own unsubstantiated medical judgment in the resolution of 
claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin 
v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Therefore, the Board finds that a remand 
for a new examination is in order.  

The Board notes that, in response to a request for records, 
A. Hearne, M.D., provided a summary of his treatment of the 
veteran, including for low back pain, but did not provide the 
actual treatment records or any specific findings as to the 
severity of the disability.  Such records, if current, may be 
useful in rating the veteran's lumbar spine disability.  In 
addition, the Board observes that the veteran submitted a 
report of magnetic resonance imaging (MRI) of the lumbar 
spine performed in January 2004.  The name of the requesting 
physician is obscured due to the quality of the copy of the 
report, but is clearly not Dr. Hearne.  In his associated 
statement, the veteran related that he had recently had a 
"terrible setback."  The physician who requested the MRI 
may have additional, more recent treatment records.  VA is 
required to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  On remand, the RO should again 
contact Dr. Hearne and request copies of the veteran's actual 
treatment records.  It should also take steps to identify and 
secure records from the physician who requested the January 
2004 MRI.    


Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
action to request from A. Hearne, M.D., 
copies of records of treatment for the 
veteran's lumbar spine disability.    

2.  The RO should contact the veteran and 
ask him to identify the physician who 
requested the January 2004 MRI, as well 
as any other doctor who has treated his 
lumbar spine disability, and to submit or 
authorize the release of any records from 
that physician.    

3.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to determine the nature and 
severity of his disability from DJD of 
the lumbar spine.  The examination must 
include range of motion studies for the 
thoracolumbar spine, as well as any other 
test or study deemed necessary by the 
examiner.  The claims folder should be 
made available to the examiner for review 
for the examination and the examination 
report should indicate whether such 
review was accomplished.  

The examiner is asked to identify and 
describe any current DJD of the lumbar 
spine symptomatology, including any 
functional loss associated with DJD of 
the lumbar spine due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The examiner should 
also address factors of disability from 
arthritis, including objective 
indications of pain on pressure or 
manipulation and muscle spasm.  If there 
is no evidence of any of the above 
factors on examination, the examiner 
should so state.  The examiner should 
also inquire as to whether the veteran 
experiences flare-ups.  If so, the 
examiner should describe, to the extent 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

5.  After completing any additional 
necessary development, the RO should 
readjudicate the claim.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



